OPINION OF THE COURT
PER CURIAM.
This is an appeal from a final judgment which dismissed appellant’s complaint for eviction and which awarded attorney’s fees to the appellee.
Appellant corporation commenced a summary eviction action against the appellee alleging that the appellee had occupied the premises pursuant to an oral agreement. The terms of the oral agreement were that in exchange for room and board, the appellee was to perform housekeeping services. The appellant contended that the tenancy had terminated, and that the appellee refused to vacate the premises.
*54The trial court, after taking testimony, dismissed the complaint for eviction finding that the appellant’s request for relief should be denied because it did not fall within Chapter 83, Florida Statutes.
The trial court based its decision on two separate grounds. First, no landlord/tenant relationship existed because there was no payment of money between the appellant and appellee. Secondly, there appeared to have been a personal relationship between the original owner of the premises and the appellee (the original owner transferred his interest in the premises to appellant corporation before his death) and therefore the appellee might have some legal claim to possession of the premises.
Monetary rent is not an indispensable element of a lease or of a landlord/tenant relationship. Chapter 83.46(3), Fla. Stat., specifically recognizes that a tenancy may exist when as alleged in the instant case, a dwelling unit is furnished, without rent, as an incident of employment.
The appellee’s position that a personal relationship, existed between herself and the original owner was previously litigated in Montes De Oca v Marsarm Corp., Dade County Circuit Court Case No. 81-8907; Montes De Oca v Marsarm Corp., Dade County Circuit Court Case No. 85-16156 CA 19; and affirmed by the Third District Court of Appeal in Montes De Oca v Marsarm Corp., 502 So.2d 1015 (Fla. 3d DCA 1987), and which led to an adverse decision.
For the foregoing reasons, this cause is reversed and remanded for trial and the award of attorney’s fees is reversed.